Case 2:19-cv-07261-JMA-SIL Document 21 Filed 04/29/20 Page 1 of 1 PageID #: 186

                                                                             FILED
                                                                             CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                       4/29/2020 12:33 pm
-------------------------------------------------X                   U.S. DISTRICT COURT
Joseph Wiesel                                                   EASTERN DISTRICT OF NEW YORK
                                                                     LONG ISLAND OFFICE

                          Plaintiff(s),
                                                       RECUSAL ORDER
              -against-
                                                       CV 19-7261 (JMA)
Apple Inc.,

                           Defendant(s).
-----------------------------------------------X


The undersigned hereby recuses herself from this matter pursuant to 28 U.S.C. § 455 (a) and it is
requested that the Clerk of the Court reassign this matter to a randomly selected Magistrate
Judge.


Dated: Central Islip, New York                       SO ORDERED
       April 29, 2020

                                                     /s/ Anne Y. Shields
                                                     ANNE Y. SHIELDS
                                                     United States Magistrate Judge
